Deen, Presiding Judge.
This case involves an appeal from the decision of the State Court of Fulton County reviewing the decision of that county’s magistrate court concerning an altercation between appellant and appellee.
OCGA § 5-6-35 (a) (11) requires that such decisions of the State Court be brought to this court by application for a discretionary appeal rather than by direct appeal. Appellant has failed to follow these mandatory procedures. Therefore, this appeal must be dismissed.

Appeal dismissed.


Pope and Beasley, JJ., concur.